Exhibit 10.2

 

FAIRPOINT COMMUNICATIONS, INC.

 

2008 LONG TERM INCENTIVE PLAN

 

1

--------------------------------------------------------------------------------


 

TABLE OF CONTENTS

 

 

Page

 

 

ARTICLE I PURPOSES

5

 

 

ARTICLE II POWERS OF THE COMMITTEE

5

 

 

2.1 POWER TO GRANT AWARDS

5

 

 

2.2 ADMINISTRATION

5

 

 

2.3 PROHIBITION AGAINST REPRICING

5

 

 

2.4 DELEGATION BY THE COMMITTEE

5

 

 

2.5 PARTICIPANTS BASED OUTSIDE THE UNITED STATES

6

 

 

ARTICLE III STOCK SUBJECT TO PLAN

6

 

 

3.1 NUMBER

6

 

 

3.2 CANCELED, TERMINATED, OR FORFEITED AWARDS; AWARDS SETTLED FOR CASH

6

 

 

3.3 INDIVIDUAL AWARD LIMITATIONS

6

 

 

3.4 ADJUSTMENT IN CAPITALIZATION

6

 

 

ARTICLE IV STOCK OPTIONS

7

 

 

4.1 GRANT OF OPTIONS

7

 

 

4.2 EXERCISE PRICE

7

 

 

4.3 VESTING AND EXERCISABILITY

7

 

 

4.4 PAYMENT

7

 

 

4.5 TERMINATION OF EMPLOYMENT

7

 

 

ARTICLE V STOCK APPRECIATION RIGHTS

8

 

 

5.1 GRANT OF STOCK APPRECIATION RIGHTS

8

 

 

5.2 TERMS AND CONDITIONS OF STOCK APPRECIATION RIGHTS

8

 

 

5.3 PAYMENT OF STOCK APPRECIATION RIGHT AMOUNT

8

 

 

ARTICLE VI RESTRICTED STOCK AND RESTRICTED UNITS

8

 

 

6.1 GRANT OF RESTRICTED STOCK AND RESTRICTED UNITS

8

 

 

6.2 VESTING OF RESTRICTED STOCK AND RESTRICTED UNITS

8

 

 

6.3 DIVIDENDS; DIVIDEND EQUIVALENTS

9

 

 

6.4 TERMINATION OF EMPLOYMENT

9

 

 

6.5 SETTLEMENT OF RESTRICTED UNITS

9

 

 

ARTICLE VII PERFORMANCE AWARDS

9

 

 

7.1 GRANT OF PERFORMANCE STOCK AND PERFORMANCE UNITS

9

 

2

--------------------------------------------------------------------------------


 

7.2 PERFORMANCE CRITERIA

10

 

 

7.3 DIVIDENDS; DIVIDEND EQUIVALENTS

10

 

 

7.4 TERMINATION OF EMPLOYMENT

11

 

 

7.5 SETTLEMENT OF PERFORMANCE UNITS

11

 

 

7.6 NEWLY ELIGIBLE PARTICIPANTS

11

 

 

ARTICLE VIII DEFERRED SHARES

11

 

 

8.1 DEFERRED SHARE AWARDS

11

 

 

8.2 VESTING OF DEFERRED SHARES AND SUPPLEMENTAL UNITS

12

 

 

8.3 DIVIDEND EQUIVALENTS

12

 

 

8.4 TERMINATION OF EMPLOYMENT

12

 

 

8.5 SETTLEMENT OF DEFERRED SHARES

12

 

 

8.6 FURTHER DEFERRAL ELECTIONS

13

 

 

ARTICLE IX CHANGE IN CONTROL

13

 

 

9.1 ACCELERATED VESTING AND PAYMENT

13

 

 

9.2 ALTERNATIVE AWARDS

13

 

 

9.3 TERMINATION OF EMPLOYMENT PRIOR TO CHANGE IN CONTROL

14

 

 

ARTICLE X STOCKHOLDER RIGHTS

14

 

 

ARTICLE XI FORFEITURE AND RECOUPMENT FOR FINANCIAL REPORTING MISCONDUCT

14

 

 

ARTICLE XII SECTION 409A OF THE CODE

14

 

 

ARTICLE XIII AMENDMENT, MODIFICATION, AND TERMINATION OF PLAN

15

 

 

ARTICLE XIV DEFINITIONS

15

 

 

14.1 CERTAIN DEFINITIONS

15

 

 

14.2 GENDER AND NUMBER

18

 

 

ARTICLE XV MISCELLANEOUS PROVISIONS

18

 

 

15.1 NONTRANSFERABILITY OF AWARDS

18

 

 

15.2 BENEFICIARY DESIGNATION

18

 

 

15.3 NO GUARANTEE OF EMPLOYMENT OR PARTICIPATION

19

 

 

15.4 TAX WITHHOLDING

19

 

 

15.5 COMPLIANCE WITH LEGAL AND EXCHANGE REQUIREMENTS

19

 

 

15.6 INDEMNIFICATION

19

 

3

--------------------------------------------------------------------------------


 

15.7 LEGEND

19

 

 

15.8 EFFECTIVE DATE

20

 

 

15.9 NO LIMITATION ON COMPENSATION

20

 

 

15.10 GOVERNING LAW

20

 

 

15.11 SEVERABILITY; BLUE PENCIL

20

 

 

15.12 NO IMPACT ON BENEFITS

20

 

 

15.13 NO CONSTRAINT ON CORPORATE ACTION

20

 

 

15.14 HEADINGS AND CAPTIONS

20

 

4

--------------------------------------------------------------------------------


 

FAIRPOINT COMMUNICATIONS, INC.

 

2008 LONG TERM INCENTIVE PLAN

 

ARTICLE I

 

Purposes

 

This FairPoint Communications, Inc. 2008 Long Term Incentive Plan is intended to
foster and promote the long term financial success of the Company and the
Subsidiaries and increase total stockholder returns by (i) motivating superior
performance by means of performance related incentives, (ii) encouraging and
providing for the acquisition of an ownership interest in the Company by its
employees and directors and (iii) enabling the Company and its Subsidiaries to
attract and retain the services of outstanding employees, officers and directors
upon whose judgment, interest and special effort the successful conduct of its
operations is largely dependent. Capitalized terms are defined in Article XIV.

 

ARTICLE II

 

Powers of the Committee

 

2.1  Power to Grant Awards.  The Committee shall determine the Participants to
whom Awards shall be granted, the type or types of Awards to be granted and the
terms and conditions of any and all such Awards. The Committee may establish
different terms and conditions for different types of Awards, for different
Participants receiving the same type of Award and for the same Participant for
each Award such Participant may receive, whether or not granted at different
times.

 

2.2  Administration.  The Committee shall be responsible for the administration
of the Plan, including, without limitation, determining which Participants
receive Awards, what kind of Awards are made under the Plan and for what number
of shares, and the other terms and conditions of each such Award. The Committee
shall have the responsibility of construing and interpreting the Plan and of
establishing, amending and rescinding such rules and regulations as it may deem
necessary or desirable for the proper administration of the Plan. Any decision
or action taken or to be taken by the Committee, arising out of or in connection
with the construction, administration, interpretation and effect of the Plan and
of its rules and regulations, shall, to the greatest extent permitted by
applicable law, be within its absolute discretion (except as otherwise
specifically provided herein) and shall be conclusive and binding upon the
Company and its Subsidiaries, all Participants and any person claiming under or
through any Participant. No term of this Plan relating to ISOs shall be
interpreted, amended or altered, nor shall any discretion or authority granted
under the Plan be so exercised, so as to disqualify the Plan under Section 422
of the Code.

 

2.3  Prohibition Against Repricing.  Except to the extent (i) approved in
advance by holders of a majority of the shares of the Company entitled to vote
generally in the election of directors or (ii) as a result of any Adjustment
Event, the Committee shall not have the power or authority to reduce, whether
through amendment or otherwise, the exercise price of any outstanding Option or
base price of any outstanding Stock Appreciation Right or to grant any new
Award, or make any cash payment, in substitution for or upon the cancellation of
Options or Stock Appreciation Rights previously granted.

 

2.4  Delegation by the Committee.  The Committee may delegate its authority
under this Plan; provided that the Committee shall in no event delegate its
authority with respect to the compensation of any “covered employee” (as
determined under Section 162(m) of the Code and the regulations thereunder) of
the Company or any other individual whose compensation the Board or Committee
reasonably believes may become subject to Section 162(m) of the Code.

 

5

--------------------------------------------------------------------------------


 

2.5  Participants Based Outside the United States.  The Committee, in order to
conform with provisions of local laws and regulations in foreign countries in
which the Company or its Subsidiaries operate, shall have sole discretion to
(i) modify the terms and conditions of Awards granted to Participants employed
outside the United States, (ii) establish subplans with modified exercise
procedures and such other modifications as may be necessary or advisable under
the circumstances presented by local laws and regulations, and (iii) take any
action which it deems advisable to obtain, comply with or otherwise reflect any
necessary governmental regulatory procedures, exemptions or approvals with
respect to the Plan or any subplan established hereunder.

 

ARTICLE III

 

Stock Subject to Plan

 

3.1  Number.  Subject to the provisions of this Article III, the number of
Shares subject to Awards under the Plan may not exceed 9,500,000 Shares. The
Shares to be delivered under the Plan may consist, in whole or in part, of
treasury stock or authorized but unissued Common Stock not reserved for any
other purpose.

 

3.2  Canceled, Terminated, or Forfeited Awards; Awards Settled for Cash.  Any
Shares subject to any Award granted hereunder that for any reason is canceled,
terminated or otherwise settled without the issuance of any Common Stock
(including Shares tendered by a Participant to pay the exercise price of any
Options or to satisfy any tax withholding obligations) shall be available for
further Awards under this Plan. Any Shares repurchased by the Company with
Option proceeds shall be available for Awards under this Plan. For purposes of
this Article III, if a Stock Appreciation Right is granted in tandem with an
Option so that only one may be exercised with the other being surrendered on
such exercise, the number of Shares subject to the tandem Option and Stock
Appreciation Right award shall only be taken into account once (and not as to
both Awards).

 

3.3  Individual Award Limitations.  Subject to Sections 3.1 and 3.4, (a) the
maximum number of Shares with respect to which Options or Stock Appreciation
Rights may be granted to any one Participant in any calendar year shall be
500,000; (b) the maximum number of Shares available for grant as ISOs pursuant
to the Plan shall not exceed $100,000 in value in any calendar year; and (c) the
maximum number of Shares available for grant as Restricted Stock, Restricted
Units, Performance Stock or Performance Units to any one Participant in any
calendar year shall be 500,000.

 

3.4  Adjustment in Capitalization.  In the event of any Adjustment Event such
that an adjustment is required to preserve, or to prevent enlargement of, the
benefits or potential benefits made available under this Plan, the Committee
shall, in such manner as the Committee shall deem equitable, adjust (a) the
number and kind of Shares which thereafter may be awarded or optioned and sold
under the Plan (including, without limitation, adjusting the limits on the
number and types of certain Awards that may be made under the Plan), (b) the
number and kinds of Shares subject to outstanding Options and other Awards and
(c) the grant, exercise or conversion price with respect to any of the
foregoing, provided that any adjustment to the exercise or conversion price of,
or the number and kind of Shares subject to, outstanding Options or Stock
Appreciation Rights that the Committee intends to be excluded from the coverage
of Section 409A of the Code shall be made in accordance with the requirements of
Section 409A of the Code. In addition, the Committee may make provisions for a
cash payment to a Participant or a person who has an outstanding Option or other
Award for a fractional Share. The number of Shares subject to any Option or
other Award shall always be a whole number.

 

6

--------------------------------------------------------------------------------


 

ARTICLE IV

 

Stock Options

 

4.1  Grant of Options.  The Committee shall have the power to grant Options that
are “incentive stock options” within the meaning of Section 422 of the Code
(“ISOs”) or that are non-statutory stock options (“NSOs”) to any Participant and
to determine (a) the number of ISOs and the number of NSOs to be granted to each
Participant and (b) the other terms and conditions of such Awards. An Option
shall be a NSO unless otherwise specified by the Committee at the time of grant.
Each Option shall be evidenced by an Option agreement that shall specify (a) the
type of Option granted, (b) the number of Shares to which the Option pertains,
(c) the exercise price, (d) the period in which the Option may be exercised and
(e) such terms and conditions not inconsistent with the Plan as the Committee
shall determine.

 

4.2  Exercise Price.  Options granted pursuant to the Plan shall have an
exercise price that is not less than the Fair Market Value of a Share on the
date the Option is granted.

 

4.3  Vesting and Exercisability.  Options awarded under the Plan shall vest and
become exercisable in accordance with the vesting schedule determined by the
Committee, subject to the Participant’s continuous employment with the Company
or a Subsidiary from the date of grant through the applicable vesting date. No
Option shall be exercisable for more than 10 years after the date on which it is
granted.

 

4.4  Payment.  The Committee shall establish procedures governing the exercise
of Options. Without limiting the generality of the foregoing, the Committee may
provide that payment of the exercise price may be made (a) in cash or its
equivalent, (b) by exchanging Shares owned by the Participant (which are not the
subject of any pledge or other security interest), (c) through an arrangement
with a broker approved by the Company whereby payment of the exercise price is
accomplished with the proceeds of the sale of Common Stock or (d) by any
combination of the foregoing; provided that the combined value of all cash and
cash equivalents paid and the Fair Market Value of any such Common Stock so
tendered to the Company, valued as of the date of such tender, is at least equal
to such exercise price. No Shares shall be delivered pursuant to any exercise of
an Option unless arrangements satisfactory to the Committee have been made to
assure full payment of the exercise price therefor and any required withholding
or other similar taxes or governmental charges.

 

4.5  Termination of Employment.  Unless otherwise determined by the Committee at
or after the date of grant and except as provided in Article XII, in the event a
Participant’s employment terminates by reason of death or a Qualifying
Termination of Employment, the Participant (or the Participant’s beneficiary or
legal representative) may exercise any Options (regardless of whether then
exercisable) until the earlier of (a) the twelve- month anniversary of the date
of such termination of employment and (b) the date such Options would otherwise
expire but for the operation of this Section 4.5. Unless otherwise determined by
the Committee at or after the date of grant, in the event a Participant’s
employment terminates for any reason other than death, a Qualifying Termination
of Employment or Cause, the Participant may exercise any Option that is
exercisable at the time of such termination of employment until the earlier of
(a) the 90-day anniversary of the date of such termination of employment and
(b) the date such Options would otherwise expire but for the operation of this
Section 4.5, and any Option that is not then exercisable shall be forfeited and
cancelled as of the date of such termination of employment. In the event that a
Participant’s employment is terminated for Cause (or, following the date the
Participant’s employment terminates, the Committee determines that circumstances
exist such that the Participant’s employment could have been terminated for
Cause), any Options granted to such Participant, whether or not then vested,
shall be forfeited and cancelled as of the date of such termination of
employment.

 

7

--------------------------------------------------------------------------------


 

ARTICLE V

 

Stock Appreciation Rights

 

5.1  Grant of Stock Appreciation Rights.  Stock Appreciation Rights may be
granted to any Participants, all Participants or any class of Participants at
such time or times as shall be determined by the Committee. Stock Appreciation
Rights may be granted only on a freestanding basis, and not related to any
Option. A grant of a Stock Appreciation Right shall be evidenced by a written
agreement containing such provisions not inconsistent with the Plan as the
Committee shall approve.

 

5.2  Terms and Conditions of Stock Appreciation Rights.  Unless otherwise
determined by the Committee at or after the date of grant, the terms and
conditions (including, without limitation, the exercise period of the Stock
Appreciation Right, the vesting schedule applicable thereto and the impact of
any termination of service on the Participant’s rights with respect to the Stock
Appreciation Right) applicable with respect to Stock Appreciation Rights shall
be substantially identical (to the extent possible taking into account the
differences related to the character of the Stock Appreciation Right) to the
terms and conditions that would have been applicable under Article IV above were
the grant of the Stock Appreciation Rights a grant of an Option.

 

5.3  Payment of Stock Appreciation Right Amount.  Upon exercise of a Stock
Appreciation Right, the holder shall be entitled to receive payment, in cash, in
Shares or in a combination thereof, as determined by the Committee, of an amount
determined by multiplying the excess, if any, of the Fair Market Value of a
Share at the date of exercise over the Stock Appreciation Right’s base value or
exercise price, by the number of Shares with respect to which the Stock
Appreciation Rights are then being exercised.

 

ARTICLE VI

 

Restricted Stock and Restricted Units

 

6.1  Grant of Restricted Stock and Restricted Units.  The Committee shall have
the power to grant Restricted Stock or Restricted Units to any Participant and
to determine (a) the number of shares of Restricted Stock and the number of
Restricted Units to be granted to each Participant, (b) the Period(s) of
Restriction and (c) the other terms and conditions of such Awards. The Committee
shall require that the stock certificates evidencing any Restricted Stock or
Restricted Units be held in the custody of the Secretary of the Company until
the Period of Restriction lapses, and that, as a condition of any Restricted
Stock award, the Participant shall have delivered a stock power, endorsed in
blank, relating to the Shares covered by such award. Each grant of Restricted
Stock or Restricted Units shall be evidenced by a written agreement setting
forth the terms of such Award.

 

6.2  Vesting of Restricted Stock and Restricted Units.  Restricted Stock or
Restricted Units granted pursuant to Section 6.1 shall vest and become
nonforfeitable, and the Period of Restriction with respect to such Restricted
Stock or Restricted Units will lapse, in accordance with the vesting schedule
determined by the Committee; provided that with respect to any Award of
Restricted Stock or Restricted Units to any Participant other than a member of
the Board who is not employed by the Company or a Subsidiary, the Period of
Restriction shall not lapse (i) on any portion of such Award prior to the first
anniversary of the grant date, (ii) with respect to more than one third of the
shares or units underlying such Award prior to the second anniversary of the
grant date, and (iii) with respect to more than two thirds of the shares or
units underlying such Award prior to the third anniversary of the grant date.

 

8

--------------------------------------------------------------------------------


 

6.3  Dividends; Dividend Equivalents.

 

(a)           Restricted Stock.  The Committee will determine at the time of
grant whether and to what extent Participants holding outstanding Restricted
Stock shall be entitled to receive any dividends paid with respect to such
Shares of Restricted Stock.

 

(b)           Restricted Units.  The Committee will determine whether and to
what extent to credit to the account of, or to pay currently to, each recipient
of a Restricted Unit, any Dividend Equivalents. To the extent provided by the
Committee at or after the date of grant, any cash Dividend Equivalents credited
to a Participant’s account shall be deemed to have been invested in Shares on
the record date established for the related dividend and, accordingly, a number
of Restricted Units shall be credited to such Participant’s account equal to the
greatest whole number which may be obtained by dividing (i) the value of such
Dividend Equivalents on the record date by (ii) the Fair Market Value of a Share
on such date. Any additional Restricted Units credited in respect of Dividend
Equivalents shall become vested and nonforfeitable, if at all, on the same terms
and conditions as are applicable in respect of the Restricted Units with respect
to which such Dividend Equivalents were payable.

 

6.4  Termination of Employment.  Unless otherwise determined by the Committee at
or after the date of grant and except as provided in Article XI, in the event a
Participant’s employment terminates by reason of a Qualifying Termination of
Employment during the Period of Restriction, a pro rata portion of any Shares
related to Restricted Stock or Restricted Units held by such Participant shall
become nonforfeitable, based upon the percentage of which the numerator is the
portion of the Period of Restriction that expired prior to the Participant’s
termination and the denominator is the number of days in the Period of
Restriction. Unless otherwise determined by the Committee at or after the date
of grant, in the event a Participant’s employment terminates because of the
Participant’s death during the Period of Restriction, any Shares related to a
Restricted Stock or Restricted Unit held by such Participant shall become
nonforfeitable. Unless otherwise determined by the Committee at or after the
date of grant, in the event a Participant’s employment terminates for any reason
other than death or a Qualifying Termination of Employment during the Period of
Restriction, any Restricted Stock or Restricted Units held by such Participant
shall be forfeited and cancelled as of the date of such termination of
employment.

 

6.5  Settlement of Restricted Units.  Unless otherwise determined by the
Committee at or after the date of grant, when a Period of Restriction with
respect to an Award of Restricted Units lapses and the Restricted Units become
vested and nonforfeitable, the Participant shall receive (i) one Share for each
such Restricted Unit (including additional Restricted Units credited in respect
of Dividend Equivalents) or (ii) if the Committee so determines, the Committee
may direct the Company to pay to the Participant the Fair Market Value of such
Shares as of such payment date.

 

ARTICLE VII

 

Performance Awards

 

7.1  Grant of Performance Stock and Performance Units.  The Committee shall have
the authority to grant Performance Stock or Performance Units to any Participant
and to determine (a) the number of Performance Stock and the number of
Performance Units to be granted to each Participant, (b) the restrictions
pursuant to which such Award is subject to forfeiture by reason of the
Performance Criteria established by the Committee pursuant to Section 7.2 not
being met in whole or in part and (c) the other terms and conditions of such
Awards. Each grant of Performance Stock or Performance Units shall be evidenced
by a written agreement setting forth the terms of such Award.

 

9

--------------------------------------------------------------------------------


 

7.2  Performance Criteria.

 

(a)           Within 90 days after each Performance Period begins (or such other
date as may be required or permitted under Section 162(m) of the Code, if
applicable), the Committee shall establish the performance objective or
objectives for the applicable Performance Period that must be satisfied in order
for an Award to be vested and nonforfeitable (the “Performance Criteria”). Any
such Performance Criteria will be based upon the relative or comparative
achievement of one or more of the following criteria, or such other criteria, as
may be determined by the Committee: (i) revenue growth; (ii) earnings before
interest, taxes, depreciation and amortization; (iii) earnings before interest,
taxes and amortization; (iv) operating income; (v) pre- or after-tax income;
(vi) cash flow; (vii) cash flow per share; (viii) net earnings; (ix) earnings
per Share; (x) return on equity; (xi) return on invested capital; (xii) return
on assets; (xiii) economic value added (or an equivalent metric); (xiv) Share
price performance; (xv) total stockholder return; (xvi) improvement in or
attainment of expense levels; (xvii) improvement in or attainment of working
capital levels; or (xviii) debt reduction. Any of the performance objectives set
forth above may measure performance on a Company-wide basis or with respect to
one or more business units, divisions or Subsidiaries, and either in absolute
terms, relative to the performance of one or more similarly situated companies,
relative to the performance of an index covering a peer group of companies, or
other external measures of the selected performance criteria. Any performance
objective may measure performance on an individual basis, as appropriate.

 

(b)           When establishing performance objectives for the applicable
Performance Period, the Committee may exclude any or all “extraordinary items”
as determined under U.S. generally acceptable accounting principles including,
without limitation, the charges or costs associated with restructurings of the
Company, discontinued operations, other unusual or nonrecurring items, and the
cumulative effects of accounting changes, and as identified in the Company’s
financial statements, notes to the Company’s financial statements or
management’s discussion and analysis of financial condition and results of
operations contained in the Company’s most recent annual report filed with the
U.S. Securities and Exchange Commission pursuant to the Exchange Act.

 

(c)           The Performance Criteria related to Performance Stock or
Performance Units shall be achieved upon the determination by the Committee that
the objective or objectives for the applicable Performance Period have been
attained, in whole or in part. The Committee may provide at the time of grant
that in the event the objective or objectives are attained in part, a specified
portion (which may be zero) of the Award will vest and become nonforfeitable and
the remaining portion shall be forfeited. The Committee shall have the right to
reduce or eliminate the portion of an Award that might otherwise vest hereunder
based on individual performance or any other factors that the Committee, in its
discretion, shall deem appropriate.

 

7.3  Dividends; Dividend Equivalents.

 

(a)           Performance Stock.  The Committee will determine whether and to
what extent Participants who are granted Performance Stock shall be entitled to
receive cash dividends.

 

(b)           Performance Units.  The Committee will determine whether and to
what extent to credit to the account of, or to pay currently to, each recipient
of a Performance Unit, any Dividend Equivalents. To the extent provided by the
Committee at or after the date of grant, any cash Dividend Equivalents with
respect to the Performance Units credited to a Participant’s account shall be
deemed to have been invested in Shares on the record date established for the
related dividend and, accordingly, a number of Performance Units, as the case
may be, shall be credited to such Participant’s account equal to the greatest
whole number which may be obtained by dividing (i) the value of such Dividend
Equivalents on the record date by (ii) the Fair Market Value of a Share on such
date. Any additional Performance Unit credited in respect of Dividend
Equivalents shall become vested and nonforfeitable, if at all, on the same terms
and conditions as are

 

10

--------------------------------------------------------------------------------


 

applicable in respect of the Performance Unit with respect to which such
Dividend Equivalents were payable.

 

7.4  Termination of Employment.  Unless otherwise determined by the Committee at
or after the date of grant and except as provided in Article XI, in the event
that a Participant’s employment terminates by reason of a Qualifying Termination
of Employment during the Performance Period, any award of Performance Stock or
Performance Units shall become vested and nonforfeitable at the end of the
Performance Period as to that number of such Performance Stock or Performance
Units, as the case may be, that is equal to that percentage, if any, of such
Award that would have been earned had the Participant’s employment not so
terminated prior to the expiration of the Performance Period times a fraction,
the numerator of which is the number of days employed during the Performance
Period and the denominator of which is the total number of days during the
Performance Period. Unless otherwise determined by the Committee at or after the
date of grant, in the event that a Participant’s employment terminates because
of death during the Performance Period, any award of Performance Stock or
Performance Units shall become vested and nonforfeitable at the end of the
Performance Period as to that number of such Performance Stock or Performance
Units, as the case may be, that is equal to that percentage, if any, of such
Award that would have been earned had the Participant’s employment not so
terminated prior to the expiration of the Performance Period. Unless otherwise
determined by the Committee at or after the date of grant, in the event a
Participant’s employment terminates for any reason other than death or a
Qualifying Termination of Employment during the Performance Period, any
Performance Stock or Performance Units held by such Participant shall be
forfeited and cancelled as of the date of such termination of employment.

 

7.5  Settlement of Performance Units.  Unless otherwise determined by the
Committee at or after the date of grant, when the Performance Criteria with
respect to an Award of Performance Units is achieved and the Performance Units
become vested and nonforfeitable, the Participant shall receive (i) one Share
for each such Performance Unit (including additional Performance Units credited
in respect of Dividend Equivalents, if any) or (ii) such form of Award as
elected by the Participant and approved by the Committee at or after the time of
grant, including without limitation, cash, Common Stock, other awards, or other
property, or any combination, and may be made in a single payment or transfer,
in installments, or on a deferred basis, in each case determined in accordance
with rules adopted by, and at the discretion of, the Committee.

 

7.6  Newly Eligible Participants.  Notwithstanding anything in this Article VII
to the contrary, the Committee shall be entitled to make such rules,
determinations and adjustments as it deems appropriate with respect to any
Participant who becomes eligible to receive an Award of Performance Stock or
Performance Units after the commencement of a Performance Period.

 

ARTICLE VIII

 

Deferred Shares

 

8.1  Deferred Share Awards.  The Committee shall have the authority to grant
Deferred Shares to any Participant and to determine (i) the number of Deferred
Shares granted to each Participant, (ii) the date such Deferred Shares shall
become vested and (iii) the date such Deferred Shares will be payable to the
Participant. In addition, on such date or dates as shall be established by the
Committee and subject to such terms and conditions as the Committee shall
determine, a Participant may be permitted to elect to defer receipt of all or a
portion of his annual compensation and/or annual incentive bonus (“Deferred
Amount”) payable by the Company or a Subsidiary and receive in lieu thereof a
number of Deferred Shares equal to the greatest whole number which may be
obtained by dividing (i) the Deferred Amount by (ii) the Fair Market Value of a
Share on the date such compensation or bonus would otherwise have been payable
to the Participant. No Shares will be issued at the time an award of Deferred
Shares is made and the Company shall not be required to set aside a

 

11

--------------------------------------------------------------------------------


 

fund for the payment of any such award. The Company will establish a separate
account for the Participant and will record in such account the number of
Deferred Shares awarded to the Participant. To the extent the Committee so
determines, a Participant who elects to defer receipt of his or her compensation
or bonus and receive Deferred Shares may also receive that number of
supplemental Deferred Shares (“Supplemental Units”) equal to the greatest whole
number which may be obtained by dividing (i) such percentage of the Deferred
Amount as is determined by the Committee by (ii) the Fair Market Value of a
Share on the date of grant. Each grant of Deferred Shares and Supplemental Units
shall be evidenced by a written agreement setting forth the terms of such Award
(“Deferral Agreement”).

 

8.2  Vesting of Deferred Shares and Supplemental Units.  Unless otherwise
determined by the Committee at or after the date of grant, the Deferred Shares
together with any Dividend Equivalents credited with respect thereto, shall be
fully vested at all times. The Supplemental Units together with any Dividend
Equivalents credited with respect thereto, will become vested in accordance with
the vesting schedule determined by the Committee, subject to the Participant’s
continuous employment with the Company or a Subsidiary through such vesting
date.

 

8.3  Dividend Equivalents.  The Committee will determine whether and to what
extent Dividend Equivalents will be credited to the account of, or paid
currently to, a recipient of Deferred Shares or Supplemental Units. To the
extent provided by the Committee at or after the date of grant, any cash
Dividend Equivalents with respect to the Deferred Shares and Supplemental Units
deemed credited to a Participant’s account shall be deemed to have been invested
in Shares on the record date established for the related dividend and,
accordingly, a number of Deferred Shares or Supplemental Units, as the case may
be, shall be credited to such Participant’s account equal to the greatest whole
number which may be obtained by dividing (i) the amount of such Dividend
Equivalent on the record date by (ii) the Fair Market Value of a Share on such
date.

 

8.4  Termination of Employment.  Unless otherwise determined by the Committee at
or after the date of grant and except as provided in Article XI, in the event
that a Participant’s employment terminates by reason of death or a Qualifying
Termination of Employment during the vesting period, any Supplemental Units (and
related Dividend Equivalents, if any) granted to a Participant shall become
vested and nonforfeitable. Unless otherwise determined by the Committee at or
after the date of grant, in the event a Participant’s employment terminates for
any reason other than death, a Qualifying Termination of Employment or without
Cause during the vesting period, any Supplemental Units (and related Dividend
Equivalents, if any) held by such Participant, to the extent unvested, shall be
forfeited and cancelled as of the date of such termination of employment. In the
event that a Participant’s employment is terminated for Cause (or, following the
date the Participant’s employment terminates, the Committee determines that
circumstances exist such that the Participant’s employment could have been
terminated for Cause), any Supplemental Units (and related Dividend Equivalents,
if any) granted to such Participant, whether or not then vested, shall be
forfeited and cancelled as of the date of such termination of employment.

 

8.5  Settlement of Deferred Shares.  Unless otherwise determined by the
Committee at or after the date of grant and except as provided in Article XI, a
Participant shall receive as of the date of such Participant’s termination of
employment (or such other date as may be elected by the Participant or required
by the Committee in accordance with the rules and procedures of the Committee)
(i) one Share for each Deferred Share credited to such Participant’s account and
(ii) subject to Section 8.4, one Share for each Supplemental Unit that shall
have become vested. The Committee may provide in the Award agreement applicable
to any Deferred Shares or Supplemental Units that, in lieu of issuing Shares,
the Committee may direct the Company to pay to the Participant the Fair Market
Value of such Shares as of such payment date.

 

12

--------------------------------------------------------------------------------


 

8.6  Further Deferral Elections.  A Participant may elect to further defer
receipt of Shares issuable in respect of Deferred Shares (or an installment of
an Award) for a specified period or until a specified event, subject in each
case to the Committee’s approval and to such terms as are determined by the
Committee, all in its sole discretion. Subject to any exceptions adopted by the
Committee, such election must generally be made at least 12 months prior to the
original settlement date of such Deferred Shares (or any such installment
thereof) and such election may not take effect until the expiration of such
12 month period. A further deferral opportunity does not have to be made
available to all Participants, and different terms and conditions may apply with
respect to the further deferral opportunities made available to different
Participants.

 

ARTICLE IX

 

Change in Control

 

9.1  Accelerated Vesting and Payment.  Subject to the provisions of Section 9.2,
in the event of a Change in Control, (a)(i) all Options and Stock Appreciation
Rights shall become exercisable, (ii) the Period of Restriction on all
Restricted Stock, Restricted Units and freestanding Deferred Stock shall lapse
immediately prior to such Change of Control, (iii) shares of Common Stock
underlying Awards of Restricted Units and Deferred Stock shall be issued to each
Participant then holding such Award immediately prior to such Change in Control
or, at the discretion of the Committee (as constituted immediately prior to the
Change in Control), (iv) any Performance Period in progress at the time of the
Change in Control for which Performance Stock or Performance Units are
outstanding shall end effective upon the occurrence of such Change in Control
and all Participants granted such Awards shall be deemed to have earned in full
such Participant’s Target Performance award opportunity with respect to such
Award for the Performance Period in question and (b) in connection with the
foregoing the Committee (as constituted immediately prior to the Change in
Control) may provide that each such Option, Stock Appreciation Right, Restricted
Unit, Deferred Stock and/or vested Performance Unit shall be canceled in
exchange for an amount equal to the product of (X)(I) in the case of Options and
Stock Appreciation Rights, the excess, if any, of the product of the Change in
Control Price over the exercise price for such Award, and (II) in the case of
other such Awards, the Change in Control Price, multiplied by (Y) the aggregate
number of Shares covered by such Award.

 

9.2  Alternative Awards.  Notwithstanding Section 9.1, no cancellation,
acceleration of exercisability, vesting, cash settlement or other payment shall
occur with respect to any Award or any class of Awards if the Committee
reasonably determines in good faith prior to the occurrence of a Change in
Control that such Award or Awards shall be honored or assumed, or new rights
substituted therefor (such honored, assumed or substituted award an “Alternative
Award”), by a Participant’s employer (or the parent or a Subsidiary of such
employer) immediately following the Change in Control, provided that any such
Alternative Award must:

 

(i)            be based on stock that is traded on an established U.S.
securities market, or that will be so traded within 60 days of the Change in
Control;

 

(ii)           provide such Participant (or each Participant in a class of
Participants) with rights and entitlements substantially equivalent to or better
than the rights, terms and conditions applicable under such Award, including,
but not limited to, an identical or better exercise or vesting schedule and
identical or better timing and methods of payment;

 

(iii)          have substantially equivalent economic value to such Award
(determined at the time of the Change in Control); and

 

(iv)          have terms and conditions which provide that in the event that the
Participant’s employment is involuntarily terminated or constructively
terminated, any conditions on a

 

13

--------------------------------------------------------------------------------


 

Participant’s rights under, or any restrictions on transfer or exercisability
applicable to, each such Alternative Award shall be waived or shall lapse, as
the case may be.

 

For this purpose, a constructive termination shall mean a termination by a
Participant following (i) a material reduction in the Participant’s base salary
or a Participant’s incentive compensation opportunity, (ii) a material reduction
in the Participant’s responsibilities or (iii) the relocation of the
Participant’s principal place of work to a location that is more than 50 miles
from the Participant’s principal place of work immediately prior to the Change
in Control, in each case without the Participant’s written consent.

 

9.3  Termination of Employment Prior to Change in Control.  In the event that
any Change in Control occurs as a result of any transaction described in
subclause (iii) or (v) of the definition of such term, any Participant whose
employment is terminated due to death or Disability or by the Company for any
reason other than Cause on or after the date, if any, on which the stockholders
of the Company approve such transaction, but prior to the consummation thereof,
shall be treated, solely for purposes of this Plan (including, without
limitation, this Article IX), as continuing in the Company’s employment until
the occurrence of such Change in Control, and to have been terminated
immediately thereafter.

 

ARTICLE X

 

Stockholder Rights

 

A Participant (or a Permitted Transferee) shall have no rights as a stockholder
with respect to any Shares covered by an Award until he or she shall have become
the holder of record of such Share(s), and no adjustments shall be made for
dividends in cash or other property or distribution or other rights in respect
to any such Shares, except as otherwise specifically provided for in this Plan.

 

ARTICLE XI

 

Forfeiture and Recoupment for Financial Reporting Misconduct.

 

If within twelve months of the payment of any Award made under the Plan, the
Company is required to prepare an accounting restatement due to material
noncompliance by the Company with any financial reporting requirement under the
securities laws, then the Participant, whether or not he engaged in any
misconduct, shall forfeit and disgorge to the Company the payment of any Award
or portion thereof that would not have been earned hereunder absent such
materially non-complying financial reporting.

 

ARTICLE XII

 

Section 409A of the Code

 

In connection with a Participant’s termination of employment, the payment,
settlement or exercisability of an Award held by a Participant who the Committee
reasonably believes is a “specified employee” (within the meaning of
Section 409A of the Code) shall not be made before the first business day that
is six months and one day after the date of such Participant’s termination of
employment (or, if earlier, upon death) if the Committee reasonably believes an
Award to be subject to Section 409A(a)(2)(B) of the Code. Notwithstanding
anything to the contrary in the Plan, the Committee may in its absolute
discretion alter or amend any of the provisions of this Plan if such alteration
or amendment would be required to comply with Section 409A of the Code or any
regulations promulgated thereunder.

 

14

--------------------------------------------------------------------------------


 

ARTICLE XIII

 

Amendment, Modification, and Termination of Plan

 

The Board or the Committee at any time may terminate or suspend the Plan, and
from time to time may amend or modify the Plan, provided that no amendment,
modification, or termination of the Plan shall in any manner adversely affect
any Award theretofore granted under the Plan, without the consent of the
Participant. Unless earlier terminated, the Plan shall terminate on the tenth
anniversary of the date it is approved by the Company’s stockholders.

 

ARTICLE XIV

 

Definitions

 

14.1  Certain Definitions.  Capitalized terms used herein without definition
shall have the respective meanings set forth below:

 

“Act” means the Securities Exchange Act of 1934, as amended.

 

“Adjustment Event” means any stock dividend, stock split, share combination,
extraordinary cash dividend, recapitalization, reorganization, merger,
consolidation, split-up, spin-off, combination, exchange of shares or other
similar event affecting the Common Stock.

 

“Affiliate” means, with respect to any person, any other person controlled by,
controlling or under common control with such person.

 

“Alternative Award” has the meaning given in Section 9.2.

 

“Award” means any Option, Restricted Stock, Restricted Unit, Stock Appreciation
Right, Performance Stock, Performance Unit, Deferred Share, or Supplemental Unit
granted under the Plan or any combination thereof, including Awards combining
two or more types of Awards in a single grant.

 

“Board” means the Board of Directors of the Company.

 

“Cause” means, unless otherwise provided in an Award, (i) the refusal or neglect
of the Participant to perform substantially his or her employment related
duties, (ii) the Participant’s personal dishonesty, incompetence, willful
misconduct or breach of fiduciary duty, (iii) the Participant’s conviction of a
crime constituting a felony (or a crime or offense of equivalent magnitude in
any jurisdiction) or his or her willful violation of any other law, rule, or
regulation (other than a traffic violation or other offense or violation outside
of the course of employment which in no way adversely affects the Company or its
reputation or the ability of the Participant to perform his or her employment
related duties or to represent the Company) or (iv) the material breach by the
Participant of any applicable written policy of the Company or any Subsidiary;
provided that, with respect to any Participant who is party to an employment
agreement with the Company or a Subsidiary, “Cause” shall have the meaning
specified in such Participant’s employment agreement. The determination as to
whether “Cause” has occurred shall be made by the Committee, which shall have
the authority to waive the consequences under the Plan of the existence or
occurrence of any of the events, acts or omissions constituting “Cause.”

 

“Change in Control” means the first occurrence of any of the following events:

 

(i)            the members of the Board (the “Incumbent Directors”) cease for
any reason other than due to death to constitute at least a majority of the
members of the Board, provided that any director whose election, or nomination
for election by the Company’s stockholders, was approved by a vote of at least a
majority of the members of the Board other than as a result of a proxy

 

15

--------------------------------------------------------------------------------


 

contest, or any agreement arising out of an actual or threatened proxy contest,
shall be treated as an Incumbent Director;

 

(ii)           the acquisition by any person, entity or “group” (as defined in
Section 13(d) the Act), other than the Company, the Subsidiaries, any employee
benefit plan of the Company or the Subsidiaries of 35% or more of the combined
voting power of the Company’s then outstanding voting securities;

 

(iii)          the merger or consolidation of the Company, as a result of which
persons who were stockholders of the Company immediately prior to such merger or
consolidation, do not, immediately thereafter, own, directly or indirectly, more
than 35% of the combined voting power entitled to vote generally in the election
of directors of the merged or consolidated company;

 

(iv)          the liquidation or dissolution of the Company other than a
liquidation into the Company or into any Subsidiary; and

 

(v)           the sale, transfer or other disposition of all or substantially
all of the assets of the Company to one or more persons or entities that are
not, immediately prior to such sale, transfer or other disposition, Affiliates
of the Company.

 

Notwithstanding the foregoing, a “Change in Control” shall not be deemed to
occur (1) in the event the Company files for bankruptcy, liquidation or
reorganization under the United States Bankruptcy Code and (2) upon the
consummation of the merger contemplated to occur pursuant to the Agreement and
Plan of Merger dated as of January 15, 2007 by and among Verizon
Communications Inc., Northern New England Spinco Inc. and FairPoint
Communications, Inc.

 

“Change in Control Price” means the price per Share offered in conjunction with
any transaction resulting in a Change in Control on a fully- diluted basis (as
determined in good faith by the Committee as constituted before the Change in
Control, if any part of the offered price is payable other than in cash) or, in
the case of a Change in Control occurring solely by reason of a change in the
composition of the Board, the highest Fair Market Value of a Share on any of the
30 trading days immediately preceding the date on which a Change in Control
occurs.

 

“Code” means the Internal Revenue Code of 1986, as amended, and the regulations
thereunder.

 

“Committee” means the Compensation Committee of the Board, or when
Section 162(m) of the Code or Rule 16b promulgated under the Act would require
action to be taken by a committee of “outside directors” or “Non-Employee
Directors,” as the case may be, the “Committee” shall, if appropriate, be deemed
to refer to a subcommittee of the

 

Compensation Committee that consists of two or more members meeting such
requirements, or the full Board in the absence of such a subcommittee.

 

“Common Stock” means the common stock of the Company, par value $.01 per share.

 

“Company” means FairPoint Communications, Inc., a Delaware corporation, and any
successor thereto.

 

“Deferral Agreement” has the meaning given in Section 8.1.

 

“Deferred Amount” has the meaning given in Section 8.1.

 

“Deferred Share” means the deferred share units that confer upon a Participant
the right to receive Shares at the end of a specified deferral period as set
forth in Article VIII.

 

“Disability” means, unless otherwise provided in an Award, a Long Term
disability within the meaning of the Long Term disability or other similar
program then applicable to a Participant or, in the absence of any such program,
as determined by the Committee; provided that with respect to any

 

16

--------------------------------------------------------------------------------


 

Participant who is a party to an employment agreement with the Company or a
Subsidiary, “Disability” shall have the meaning, if any, specified in such
agreement.

 

“Dividend Equivalents” means dividends paid by the Company with respect to
Shares corresponding to Awards awarded under the Plan.

 

“Employee” means any officer or employee, including a member of the Board,
employed by the Company or a Subsidiary on a regular, full time basis, or any
director of the Company or any Subsidiary.

 

“Fair Market Value” means, as of any date of determination, the closing price of
a Share on the New York Stock Exchange (or on such other recognized market or
quotation system on which the trading prices of Common Stock are traded or
quoted at the relevant time). In the event that there are no Common Stock
transactions reported on such exchange or system on such date, Fair Market Value
shall mean the closing price of a Share on the immediately preceding day on
which Common Stock transactions were so reported.

 

“ISOs” has the meaning given in Section 4.1.

 

“Normal Retirement” means a termination of the Participant’s employment after
attaining age 60 and completing at least 10 years of service.

 

“NSOs” has the meaning given in Section 4.1.

 

“Option” means the right to purchase Common Stock at a stated price for a
specified period of time.

 

“Participant” means any Employee or prospective Employee of the Company
designated by the Committee to receive an Award under the Plan.

 

“Performance Criteria” has the meaning given in Section 7.2.

 

“Performance Period” means the period, as determined by the Committee, during
which the performance of the Company, any Subsidiary, any business unit and any
individual is measured to determine whether and the extent to which the
applicable performance measures have been achieved; provided, that the duration
of any Performance Period shall be at least twelve months.

 

“Performance Stock” shall mean an award of Common Stock that is forfeitable
until the achievement of specified Performance Criteria as provided for in
Section 7.1.

 

“Performance Unit” shall mean a contractual right to receive Common Stock, or,
at the discretion of the Committee, cash based on the Fair Market Value of
Common Stock, made pursuant to Section 7.1 that is forfeitable by the
Participant until the achievement of specified Performance Criteria or until
otherwise determined by the Committee or in accordance with the terms of the
Plan.

 

“Period of Restriction” means the period during which a Restricted Stock or
Restricted Unit is subject to forfeiture.

 

“Permitted Transferees” has the meaning given in Section 15.1.

 

“Plan” means this FairPoint Communications, Inc. 2008 Long Term Incentive Plan,
as the same may be amended from time to time.

 

“Qualifying Termination of Employment” means a termination of a Participant’s
employment with the Company or any of its Subsidiaries by reason of the
Participant’s Disability, early retirement with the consent of the Committee or
Normal Retirement.

 

17

--------------------------------------------------------------------------------


 

“Restricted Stock” means an award of Common Stock made pursuant to Section 6.1
that is forfeitable by the Participant until the completion of a specified
period of future service or until otherwise determined by the Committee or in
accordance with the terms of the Plan.

 

“Restricted Unit” means a contractual right to receive Common Stock, or, at the
discretion of the Committee, cash based on the Fair Market Value of Common
Stock, made pursuant to Section 6.1 that is forfeitable by the Participant until
the completion of a specified period of future service or until otherwise
determined by the Committee or in accordance with the terms of the Plan.

 

“Share” means a share of Common Stock.

 

“Stock Appreciation Right” means the right to receive a payment from the
Company, in cash or Common Stock, in an amount to be determined under Article V
of the Plan.

 

“Subsidiary” means any corporation in which the Company owns, directly or
indirectly, stock representing 50% or more of the voting power of all classes of
stock entitled to vote and any other business organization, regardless of form,
in which the Company possesses directly or indirectly 50% or more of the total
combined equity interests in such organization.

 

“Supplemental Unit” has the meaning given in Section 8.1.

 

14.2  Gender and Number.  Except when otherwise indicated by the context, words
in the masculine gender used in the Plan shall include the feminine gender, the
singular shall include the plural, and the plural shall include the singular.

 

ARTICLE XV

 

Miscellaneous Provisions

 

15.1  Nontransferability of Awards.  No Award shall be assignable or
transferable except by will or the laws of descent and distribution; provided
that the Committee may permit (on such terms and conditions as it shall
establish) a Participant to transfer an Award for no consideration to the
Participant’s child, stepchild, grandchild, parent, stepparent, grandparent,
spouse, former spouse, sibling, niece, nephew, mother-in-law, father-in-law,
son-in-law, daughter-in-law, brother-in-law, or sister-in-law, including
adoptive relationships, any person sharing the Participant’s household (other
than a tenant or employee), a trust in which these persons have more than fifty
percent of the beneficial interest, a foundation in which these persons (or the
Participant) control the management of assets, and any other entity in which
these persons (or the Participant) own more than fifty percent of the voting
interests (“Permitted Transferees”). Except to the extent required by law, no
right or interest of any Participant shall be subject to any lien, obligation or
liability of the Participant. All rights with respect to Awards granted to a
Participant under the Plan shall be exercisable during the Participant’s
lifetime only by such Participant or, if applicable, his or her Permitted
Transferee(s). The rights of a Permitted Transferee shall be limited to the
rights conveyed to such Permitted Transferee, who shall be subject to and bound
by the terms of the agreement or agreements between the Participant and the
Company. Notwithstanding the foregoing, no ISO shall be assignable or
transferable except by will or the laws of descent and distribution, and during
a Participant’s lifetime, shall be exercisable only by the Participant.

 

15.2  Beneficiary Designation.  Each Participant under the Plan may from time to
time name any beneficiary or beneficiaries (who may be named contingently or
successively) to whom any benefit under the Plan is to be paid or by whom any
right under the Plan is to be exercised in case of his death. Each designation
will revoke all prior designations by the same Participant, shall be in a form
prescribed by the Committee, and will be effective only when filed by the
Participant in writing with the Committee during his lifetime. In the absence of
any such designation, benefits remaining unpaid at the Participant’s death shall
be paid to or exercised by the Participant’s surviving spouse, if any, or
otherwise to or by his or her estate.

 

18

--------------------------------------------------------------------------------


 

15.3  No Guarantee of Employment or Participation.  Nothing in the Plan shall
interfere with or limit in any way the right of the Company or any Subsidiary to
terminate any Participant’s employment at any time, nor to confer upon any
Participant any right to continue in the employ of the Company or any
Subsidiary. No Employee shall have a right to be selected as a Participant, or,
having been so selected, to receive any future Awards.

 

15.4  Tax Withholding.  The Company shall have the right to deduct from all
amounts paid to a Participant in cash (whether under this Plan or otherwise) any
taxes required by law to be withheld in respect of Awards under this Plan. In
the case of any Award satisfied in the form of Shares, no Shares shall be issued
unless and until arrangements satisfactory to the Committee shall have been made
to satisfy any withholding tax obligations applicable with respect to such
Award. Without limiting the generality of the foregoing, the Company shall have
the right to retain, or the Committee may, subject to such terms and conditions
as it may establish from time to time, permit Participants to elect to tender
Shares (including Shares issuable in respect of an Award) to satisfy, in whole
or in part, the amount required to be withheld (but no greater amount).

 

15.5  Compliance with Legal and Exchange Requirements.  The Plan, the granting
and exercising of Awards thereunder, and any obligations of the Company under
the Plan, shall be subject to all applicable federal and state laws, rules, and
regulations, and to such approvals by any regulatory or governmental agency as
may be required, and to any rules or regulations of any exchange on which the
Shares are listed. The Company, in its discretion, may postpone the granting and
exercising of Awards, the issuance or delivery of Shares under any Award or any
other action permitted under the Plan to permit the Company, with reasonable
diligence, to complete such stock exchange listing or registration or
qualification of such Shares or other required action under any federal or state
law, rule, or regulation and may require any Participant to make such
representations and furnish such information as it may consider appropriate in
connection with the issuance or delivery of Shares in compliance with applicable
laws, rules, and regulations. The Company shall not be obligated by virtue of
any provision of the Plan to recognize the exercise of any Award or to otherwise
sell or issue Shares in violation of any such laws, rules, or regulations, and
any postponement of the exercise or settlement of any Award under this provision
shall not extend the term of such Awards. Neither the Company nor its directors
or officers shall have any obligation or liability to a Participant with respect
to any Award (or Shares issuable thereunder) that shall lapse because of such
postponement.

 

15.6  Indemnification.  Each person who is or shall have been a member of the
Committee or of the Board shall be indemnified and held harmless by the Company
against and from any loss, cost, liability, or expense that may be imposed upon
or reasonably incurred by him in connection with or resulting from any claim,
action, suit, or proceeding to which he may be made a party or in which he may
be involved by reason of any action taken or failure to act under the Plan and
against and from any and all amounts paid by him in settlement thereof, with the
Company’s approval, or paid by him in satisfaction of any judgment in any such
action, suit, or proceeding against him, provided he shall give the Company an
opportunity, at its own expense, to handle and defend the same before he
undertakes to handle and defend it on his own behalf. The foregoing right of
indemnification shall not be exclusive and shall be independent of any other
rights of indemnification to which such persons may be entitled under the
Company’s Articles of Incorporation or By-laws, by contract, as a matter of law,
or otherwise.

 

15.7  Legend.  To the extent any stock certificate is issued to a Participant in
respect of shares of Restricted Stock prior to the expiration of the Period of
Restriction, such certificate shall be registered in the name of the Participant
and shall bear such restrictive legend as the Committee determines appropriate.
Upon the lapse of the Period of Restriction with respect to such Restricted
Stock, the Company shall issue or have issued in exchange for those certificates
previously issued new share certificates without such legend herein in respect
of any Shares that have become vested.

 

19

--------------------------------------------------------------------------------


 

15.8  Effective Date.  The Plan shall be effective upon its approval by the
Company’s stockholders.

 

15.9  No Limitation on Compensation.  Nothing in the Plan shall be construed to
limit the right of the Company to establish other plans or to pay compensation
to its employees, in cash or property, in a manner which is not expressly
authorized under the Plan.

 

15.10  Governing Law.  The Plan shall be construed in accordance with and
governed by the laws of the State of Delaware, without reference to principles
of conflict of laws which would require application of the law of another
jurisdiction, except to the extent that the corporate law of the State of
Delaware specifically and mandatorily applies.

 

15.11  Severability; Blue Pencil.  In the event that any one or more of the
provisions of this Plan shall be or become invalid, illegal or unenforceable in
any respect, the validity, legality and enforceability of the remaining
provisions contained herein shall not be affected thereby. If, in the opinion of
any court of competent jurisdiction such covenants are not reasonable in any
respect, such court shall have the right, power and authority to excise or
modify such provision or provisions of these covenants as to the court shall
appear not reasonable and to enforce the remainder of these covenants as so
amended.

 

15.12  No Impact On Benefits.  Except as may otherwise be specifically stated
under any employee benefit plan, policy or program, no amount payable in respect
of any Award shall be treated as compensation for purposes of calculating a
Participant’s right under any such plan, policy or program.

 

15.13  No Constraint on Corporate Action.  Nothing in this Plan shall be
construed (i) to limit, impair or otherwise affect the Company’s right or power
to make adjustments, reclassifications, reorganizations or changes of its
capital or business structure, or to merge or consolidate, or dissolve,
liquidate, sell, or transfer all or any part of its business or assets or
(ii) to limit the right or power of the Company, or any Subsidiary to take any
action which such entity deems to be necessary or appropriate.

 

15.14  Headings and Captions.  The headings and captions herein are provided for
reference and convenience only, shall not be considered part of this Plan, and
shall not be employed in the construction of this Plan.

 

20

--------------------------------------------------------------------------------